
	
		I
		111th CONGRESS
		1st Session
		H. R. 3673
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  liquid-filled glass bulbs.
	
	
		1.Certain liquid-filled glass
			 bulbs
			(a)In
			 generalHeading 9902.24.26 of the Harmonized Tariff Schedule of
			 the United States (relating to certain liquid-filled glass bulbs) is amended by
			 striking 12/31/2009 and inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
